Collins, J.
As that part of the order of the municipal court bearing date October 3, 1889, which restrained the sheriff of Ramsey county and his deputies from further proceeding under the execution issued in this action, had by its own terms ceased to be of force or effect several days prior to the taking of this appeal, we do not deem it necessary to pass upon the alleged error of the court in this respect.
*159The only remaining question of any moment whatever is that of the jurisdiction of the municipal court of the city of St. Paul over its judgments — its right to vacate or modify them, after transcripts have been filed in the district court, and executions issued therefrom, as provided by section 3 (p. 995) of the amendatory act, (Sp. Laws 1889, c. 351,) which deprived the court in question of the power, previously exercised under Gen. St. 1878, c. 64, § 96, to enforce its judgments by execution until such time as transcripts were filed in district court, and the judgments became liens upon real estate, and which granted to the last-named court the exclusive right to issue executions upon judgments of the municipal court, to be issued only after transcripts had been filed. It was determined in Crosby v. Farmer, 39 Minn. 305, (40 N. W. Rep. 71,) under the law as it existed before the amendment of 1889, that, notwithstanding a transcript had been filed in the district court, and it alone had the authority to enforce the collection of a judgment of this same municipal court by execution, the judgment was that of the latter court for all purposes except that of compelling its payment by execution. The municipal court, therefore, retained control over, and could vacate and set aside, its judgments, upon a proper showing. The amendment of 1889 has not changed the law upon this point, and the views of the court as expressed in Crosby v. Farmer are pertinent and applicable here.
Both orders affirmed.